Worden, J.
Cyrus B. James died intestate, in Tippecanoe ■county, where the estate was administered, and the administrator, after paying the debts, had for distribution a sum ex- * ceeding 2560 dollars, which he paid over to Ellis, the Clerk of the Court, for that purpose.
Hatfield and the other appellees filed a petition to have the moneys thus paid over to the Clerk distributed to them, they 'claiming to be the heirs of Cyrus B. James, deceased, that is to say, his half brothers and sisters.
This application was resisted by Ellis, who, as Clerk, had the money in his hands, and also by Martha J. James, who had formerly been the wife of Cyrus B. James, deceased, but had been divorced from him.
The Court, however, found for the appellees, and ordered the money to be paid over to them, and from the order thus made Ellis, the Clerk, and the said Martha J. James, appeal to this Court.
In July, 1849, said deceased, Cyrus B. James, obtained, by the judgment of the Tippecanoe Court of Common Pleas, a divorce from his said wife, Martha J. James. The only objection made to this proceeding is, that the Tippecanoe Court *102of Common Pleas, had not jurisdiction over the subject matter, and hence that the judgment or divorce is a nullity.
Huff $ Jones, for the appellants.
George Gardner, for the appellees.
This depends upon the powers conferred upon the Court. The act organizing the Court, under which the proceedings, were had, gave it “original concurrent jurisdiction with the Circuit Courts in the State in all civil cases, both at law and in equity.” Acts 1848, p. 82. This language is broad enough, in our opinion, to include cases for divorce, which have always been regarded as civil proceedings in this State, inasmuch as no ecclesiastical tribunals have ever been established here.
Another point made is, that the evidence is not sufficient to sustain the finding, inasmuch as it does not show that the father of Cyrus JB. James is dead. The evidence does not show that fact, but it tends strongly to show another, which is just as conclusive on the rights of the parties; that is to say, that the deceased had no father, or rather he had none that the law will recognize. He seems to have been beg’otten and born without the pale of wedlock; and as his natural father can not inherit from him, it is immaterial for the purposes of this case whether he is dead or alive. The mother ,of the deceased subsequently married a man by the name of Hatfield, by whom she bred children, who are the appellees in this case, and who, for aught we can see, are entitled to the property of deceased, he not having left any children or their descendants, and his mother being dead.

Per Curiam

The judgment below is affirmed, with costs.